DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 07/13/2021.
        Claim 1 has been amended.

        Claim 8 has been canceled.

        Claims 11-12 have been added.

        Claims 2-7 and 9-10 have been remained.
 
        Claims 1-7 and 9-12 are currently pending in the application.
                                                 Specification Objection
2.   The new title has been amended on 07/13/2021 and the specification objection filed on 04/19/2021 has been withdrawn.
                                         Information Disclosure Statement
3.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 06/23/2021 and 08/30/2021.
                            Examiner’s Statement of Reasons for Allowance
4.     Claims 1-7 and 9-12 are allowed.
5.     The following is an examiner’s statement of reasons or allowance
         Claims 1-7 and 9-12 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 04/19/2021. 
                                                              Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.

        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUC T DANG/Primary Examiner, Art Unit 2892